               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION


DOMINICK’S FINER FOODS, LLC,    )
                                )
              Plaintiff,        )
                                )
                                )
     v.                         )   No. 18 C 6879
                                )
UFCW UNIONS & EMPLOYERS         )
MIDWEST PENSION FUND,           )
                                )
               Defendant.       )
                                )


                  MEMORANDUM OPINION AND ORDER

     Dominick’s Finer Foods, LLC, (“Dominick’s”) sues UFCW

Unions and Employers Midwest Pension Fund (the “Fund”) for

allegedly failing to comply with the terms of a rehabilitation

plan pursuant to Section 502(a)(10) of ERISA, 29 U.S.C. §

1132(a)(10), (Count I) and for breach of contract (Count II).

Dominick’s also alleges a claim of unjust enrichment in the

alternative (Count III). The Fund moves to dismiss the complaint

under Rule 12(b)(6). For the reasons that follow, I grant the

motion.

                               I.

     For purposes of the Fund’s motion, I accept all factual

allegations in the complaint as true and draw all reasonable

inferences in Dominick’s favor. See Geinosky v. City of

                                1
Chicago, 675 F.3d 743, 746 (7th Cir. 2012). I may consider, in

addition to Dominick’s allegations, documents that are attached

to the complaint and central to its claims. Id. at 745 n.1.

     Dominick’s is a Delaware Limited Liability Company.   Cmplt.

¶ 1. Dominick’s sole member is Dominick’s Supermarkets, LLC,

another Delaware Limited Liability Company, which has a sole

member, Safeway, Inc., a Delaware corporation with its principal

place of business in Boise, Idaho. Id. The Fund “is a

multiemployer plan within the meaning of Section 3(37) of ERISA,

29 U.S.C. § 1002(37), and is administered in Rosemont,

Illinois.” Id. ¶ 2.

     Until 2014, Dominick’s made contributions to the Fund

pursuant to two collective bargaining agreements in effect from

October of 2008 to October of 2012 (the “CBAs”). Id. ¶¶ 5, 17.

Section 22.4 of each CBA provides that in addition to its normal

hourly contributions to the Fund, Dominick’s “has voluntarily

agreed,” subject to certain conditions, “to make an additional

single sum payment (the ‘Voluntary Payment’) to the fund on

December 1, 2011.” Dkt. 1-1, 1-2 at ¶ 22.4. The conditions set

forth in the CBAs include that the Voluntary Payments “shall be

used and applied solely for the purpose of improving the funded

status of the Fund,” and that the Voluntary Payments “shall not

be counted...(b) as an hourly or other contribution used in any

way to determine the withdrawal liability payment schedule under

                                2
ERISA Section 4219, or Article XVI of the Pension Plan

documents; or (c) otherwise to increase the Employer’s share of

withdrawal liability or withdrawal liability payments to the

Pension Plan in any way.” Id.1

     In September of 2010, the Fund’s Board of Trustees passed

two resolutions accepting and acknowledging the Voluntary

Payments memorialized in the CBAs. Cmplt. at ¶ 9. By that point,

the Fund had been certified by an actuary “to be in critical

status under ERISA Section 305, 29 U.S.C. § 1085.” Id. at ¶ 12;

see Dkt 1-5 at 1. On October 22, 2010, the Fund adopted a

written rehabilitation plan (the “Rehabilitation Plan”), which

provided, “[i]f an employer chooses, [it] can pay a reduced

Supplemental Contribution Rate increase over a collective

bargaining period” if it makes a Voluntary Payment. Cmplt. ¶ 13.

On November 9, 2010, the Fund passed a consent resolution,

stating, inter alia, that if Dominick’s Voluntary Payments

“exceed the amount Dominick’s would have paid pursuant to the

[Rehabilitation] Plan’s rehabilitation schedules, the [Fund’s]

Trustees shall provide an equitable credit to Dominick’s” in the

form of a reduced rate for its contribution payments. Id.


1 Dominick’s states in its opposition that the CBAs’ provisions
relating to the Voluntary Payments “are superfluous and put the
parties in no different position than they would be in if the
CBAs contained no such references.” Dkt. 24 at 12, n. 12. I
address this perplexing position in conjunction with my
discussion of its state law claims.
                                 3
     On December 1, 2011, Dominick’s made the two Voluntary

Payments provided in Section 22.4 of the CBAs, “[b]ased on the

Fund’s agreement to accept Voluntary Payments that would later

offset payments Dominick’s was required to make to the Fund.”

Id. ¶ 14. The Fund accepted these two Voluntary Payments, which

totaled roughly $12 million dollars, “pursuant to the terms,

conditions and agreements contained in the [CBAs], the

Resolutions and the Rehabilitation Plan.” Id. ¶ 15. Dominick’s

subsequently received some $3 million in offsets to its

contributions to the Fund. Id. ¶ 17.

     In 2014, Dominick’s withdrew from the Fund, was assessed

withdrawal liability, and stopped being a contributing employer

to the Fund. Id. ¶¶ 5, 16, 18. Dominick’s then asked the Fund to

offset its withdrawal liability by the approximately $9 million

of the Voluntary Payments that had not been offset against

Dominick’s contributions to the Fund, since the Voluntary

Payments could no longer be applied as offsets to contributions.

Id. ¶ 18. On June 4, 2014, the Fund rejected this request. Id. ¶

19. Nearly four years later, Dominick’s filed this lawsuit to

compel the Fund to credit or refund its excess payments.

                               II.

     To survive the Fund’s motion to dismiss, the complaint must

state a plausible claim for relief. See Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S.

                                4
544, 570 (2007). The Fund argues that Dominick’s fails to state

a claim under Section 502(a)(10) of ERISA for two reasons:

First, Dominick’s is not within the scope of “persons empowered

to bring a civil action” under Section 502(a)(10); and second,

even if Dominick’s were empowered to bring such an action, its

factual allegations are insufficient to support a claim under

that section.

  Section 502(a)(10) of ERISA provides:

  (a)   PERSONS EMPOWERED TO BRING A CIVIL ACTION: A civil action

        may be brought—

        . . .

     (10) in the case of a multiemployer plan that has been
     certified by the actuary to be in endangered or
     critical status under section 1085 of this title, if
     the plan sponsor—

          . . .

          (B) fails to update or comply with the terms of
          the funding improvement or rehabilitation plan in
          accordance with the requirements of such section,

          by an employer that has an obligation to
          contribute with respect to the multiemployer plan
          or an employee organization that represents
          active participants in the multiemployer plan,
          for an order compelling the plan sponsor to adopt
          a funding improvement or rehabilitation plan or
          to update or comply with the terms of the funding
          improvement or rehabilitation plan in accordance
          with the requirements of such section and the
          funding improvement or rehabilitation plan . . .




                                5
29 U.S.C. § 1132(a)(10)(emphasis added).2 The Fund argues that

because Dominick’s has withdrawn from the Fund and no longer

“has an obligation to contribute” to the plan, it does not

satisfy the statute’s plainly stated definition of “persons

empowered” to bring a civil action.

     Dominick’s acknowledges that it has no current obligation

to contribute to the Fund, but it argues that “standing” under

Section 502(a)(10) of ERISA is not limited to employers with

continuing contribution obligations. In Dominick’s view, Section

502(a)(10) should not be construed as empowering only employers

with ongoing contribution obligations to file suit to compel

compliance with a rehabilitation plan. Such a narrow

construction, Dominick’s submits, would “produce nonsensical

results” at odds with other aspects of ERISA’s statutory scheme.

Dkt. 24 at 4. I disagree.

     The Seventh Circuit has held that “courts should take care

to interpret ERISA strictly according to its plain language.”

Silvernail v. Ameritech Pension Plan, 439 F.3d 355, 358 (7th

Cir. 2006) (quoting Nestle Holdings, Inc. v. Cent. States, Se. &

Sw. Areas Pension Fund, 342 F.3d 801, 805 (7th Cir. 2003)).

Historically, Section 502 of ERISA did not provide a civil cause




2 Dominick’s has no cause of action under Subsection A of Section
502(a)(10), which is relevant only when the plan sponsor has not
adopted a rehabilitation plan.
                                6
of action to contributing employers. See Franchise Tax Bd. of

State of Cal. v. Constr. Laborers Vacation Tr. for S.

California, 463 U.S. 1, 27 (1983) (“ERISA carefully enumerates

the parties entitled to seek relief under § 502; it does not

provide anyone other than participants, beneficiaries, or

fiduciaries with an express cause of action for a declaratory

judgment on the issues in this case.”). That changed when

Congress passed the Pension Protection Act of 2006, which

authorized contributing employers to compel the adoption or

implementation of a rehabilitation plan as set forth in Section

502(a)(10). Pub. L. No. 109–280, 120 Stat. 780 (2006). It

appears that no court has yet considered whether a withdrawn

employer with no ongoing contribution obligations meets the

statutory definition of “an employer that has an obligation to

contribute” in Section 502(a)(10) (emphasis added).3 But courts

in this district have held that a former fiduciary does not meet

the statutory definition of “a fiduciary” empowered to bring




3 The few cases that interpret Section 502(a)(10) do not address
the issue here. See WestRock RKT Co. v. Pace Indus. Union-Mgmt.
Pension Fund, 856 F.3d 1320, 1324 (11th Cir. 2017) (affirming
dismissal of employer’s Section 502(a)(10) claim because
employer failed to allege that plan administrator’s amendment to
rehabilitation plan violated the requirements of Section 1085);
Callaway Golf Co. v. Screen Actors Guild, Inc., No. 07CV0373-LAB
(WMC), 2009 WL 10672729, at *3 (S.D. Cal. Mar. 30, 2009)
(reading 29 U.S.C. §§ 1132(e) and 1132(a)(10) together to find
ERISA does not provide employers with a cause of action for
declaratory relief).
                                7
suit under Section 502(a)(3). See Ossey v. Mardola, No. 96 C

296, 1997 WL 223070, at *2 (N.D. Ill. Apr. 28, 1997) (former

fiduciary could not sue under ERISA because he no longer

satisfied statutory definition of “fiduciary”); Roncone v.

Ligurotis, No. 92 C 4054, 1993 WL 321737, at *2 (N.D. Ill. Aug.

20, 1993) (former fiduciary lacked statutory standing to

challenge actions of fund fiduciaries); see also Trujillo v. Am.

Bar Ass'n, 706 F. App’x 868, 870 (7th Cir. 2017) (noting circuit

split on whether Section 502(a)(3) authorizes suits by former

fiduciaries and declining to decide the question). Collectively,

these authorities militate in favor of strict adherence to the

plain language of Section 502(a)(10), which on its face

authorizes suits only by an employer that has contribution

obligations.

     Dominick’s urges against reading too much into Section

502(a)(10)’s present-tense formulation, noting that Section 515

likewise uses the present tense to describe an employer’s

contribution obligations, even though all agree that a plan

fiduciary may sue to collect delinquent contributions against a

withdrawn employer with no ongoing obligations. See 29 U.S.C.A.

§ 1145 (“Every employer who is obligated to make contributions

to a multiemployer plan under the terms of the plan or under the

terms of a collectively bargained agreement shall…make such

contributions in accordance with the terms and conditions of

                                8
such plan or such agreement”) (emphasis added). But the parallel

Dominick’s draws is inapt. As the Fund notes, Section 515 does

not authorize or define the scope of a civil action. Instead, it

defines the contribution obligations of an employer, which a

fiduciary may enforce in a civil action under Section 502(g)(2).

It simply does not follow from the observation that a present

fiduciary may sue a withdrawn employer to enforce contribution

obligations the employer incurred prior to its withdrawal that a

withdrawn employer with no present contribution obligations is

authorized to file suit under Section 502(a)(10), which by its

plain terms empowers only “an employer that has an obligation to

contribute” to bring a civil action.

     Nor am I persuaded by Dominick’s argument that a narrow

reading of 502(a)(10) would “perversely incentivize” plan

sponsors to expel contributing employers for the purpose of

avoiding liability for violating a rehabilitation plan. Dkt. 24

at 6. First, expelling a contributing employer against the

plan’s interest would be independently actionable as a breach of

fiduciary duty under Section 502(a)(2). Second, none of

Dominick’s cited authorities suggests that Congress passed

Section 502(a)(10) as a means of deterring plan sponsors from

violating any duties the plan owes to contributing employers,

much less does any authority support construing Section



                                9
502(a)(10) more expansively than its plain language provides in

order to achieve that purpose.

     In short, whatever the merits of Dominick’s claims against

the Fund, Section 502(a)(10) is not the vehicle for asserting

them. As a withdrawn employer with no ongoing obligation to

contribute to the Fund, Dominick’s is outside the scope of

parties authorized to bring suit under that section.

     At all events, however, the Rehabilitation Plan does not

establish the substantive obligations Dominick’s seeks to

enforce with respect to the Voluntary Payments. Indeed, the only

portion of the Rehabilitation Plan to mention the Voluntary

Payments states:

     If an employer chooses, they [sic] can pay a reduced
     Supplemental Contribution Rate increase over a
     collective bargaining period provided they [sic] make
     a single voluntary payment such that the amount of the
     single voluntary payment, when combined with the
     reduced Supplemental Contribution Rate increases, is
     equivalent to the amount expected to be paid under the
     required Supplemental Contribution Rate increase as
     outlined in this section over the term of the CBA,
     with such amount to be determined by the Trustees.

Dkt. No. 1-5 at A-2. Dominick’s acknowledges that the

Rehabilitation Plan “does not, on its face, address what happens

to the” Voluntary Payments in the event of Dominick’s

withdrawal. Contrary to Dominick’s argument, however, the

absence of such provisions does not render the Rehabilitation

Plan “ambiguous.” Instead, it merely confirms that Dominick’s


                                 10
has no claim against the Fund under the Rehabilitation Plan to

recover its excess Voluntary Payments. For this additional

reason, dismissal of Dominick’s Section 502(a)(10) claim is

appropriate.

                              III.

     Although district courts typically relinquish jurisdiction

over pendent state claims if all federal are dismissed prior to

trial, “[i]f the district court dismisses the federal claims on

any basis other than for lack of jurisdiction, the court has

discretion regarding whether to maintain supplemental

jurisdiction over the state law claims.” Walker v. Ingersoll

Cutting Tool Company, 915 F.3d 1154, 1157 (7th Cir. 2019).

Because there is no dispute that Dominick’s federal and state

claims “form part of the same case or controversy” and “derive

from a common nucleus of operative fact,” Hansen v. Bd. of

Trustees of Hamilton Southeastern School Corp., 551 F.3d 599,

607 (7th Cir. 2008) (citations omitted), the exercise of

supplemental jurisdiction remains appropriate here.

     The Fund seeks dismissal of Dominick’s state claims on the

grounds that each is preempted by Section 514 of ERISA, 29

U.S.C. § 1144(a); that the contracts claim is additionally

preempted by Section 301 of the Labor Management Relations Act,

29 U.S.C. § 185, and is not enforceable against the Fund in any

event; and that the unjust enrichment claim fails because

                               11
Dominick’s does not and cannot claim that the Voluntary Payments

were made in error or by mistake. I begin with the question of

ERISA preemption.

     Dominick’s breach of contract claim alleges as follows:

     The Fund agreed to accept Voluntary Payments from
     Dominick’s pursuant to the terms and conditions set
     forth in the Collective Bargaining Agreements, and as
     reflected in the Resolutions and Rehabilitation Plan.
     Pursuant to that agreement, the Fund is obligated to
     offset future payments required to be made to the Fund
     by Dominick’s, or otherwise reimburse Dominick’s.

Cmplt. at ¶ 28. Dominick’s goes on to allege that it made, and

the Fund accepted, the Voluntary Payments, and that the Fund

refused to offset or otherwise reimburse these payments. Id. at

¶¶ 29-31.

     In support of its unjust enrichment claim, Dominick’s

states:

     Dominick’s paid the Voluntary Payments pursuant to the
     Fund’s Rehabilitation Plan when it was a contributing
     employer with the expectation that it would receive
     the benefit of the Voluntary Payments through offsets
     made against its future payments to the Fund, or some
     other mechanism to reimburse Dominick’s.

Id. at ¶ 36.

     The Fund’s lead argument on preemption is that Dominick’s

state claims are preempted by Section 514 of ERISA. That section

states that ERISA preempts “any and all State laws insofar as

they may now or hereafter relate to any employee benefit plan”

covered under ERISA. 29 U.S.C. § 1144. From Dominick’s


                               12
allegations above (as well as from several others identifying

the Rehabilitation Plan as a source of Dominick’s alleged

rights, see e.g., ¶¶ 11, 13-15), it is clear that Dominick’s

state claims “relate to” the Rehabilitation Plan. See Shaw v.

Delta Air Lines, Inc., U.S. 85, 96-96 (1983) (“A law ‘relates

to’ an employee benefit plan, in the normal sense of the phrase,

if it has a connection with or reference to such a plan.”)

     Dominick’s makes no effort to argue otherwise, but instead

invokes the preemption analysis articulated in Aetna Health Inc.

v. Davila, 542 U.S. 200, 209, 124 S.Ct. 2488, 159 L.Ed.2d 312

(2004), Connecticut General Life Insurance Co. v. Grand Ave.

Surgical Center, Ltd., 13 C 4331, 2014 WL 151755, at *2-*3 (N.D.

Ill. Jan. 14, 2014), and Madden v. Country Life Insurance Co.,

835 F. Supp. 1081 (N.D. Ill. 1993), to argue that dismissal of

its state claims is unwarranted.4 These cases, however (or the

cited portions of them), address only whether ERISA’s civil

enforcement provision, 29 U.S.C. § 1132(a), completely preempts

Dominick’s state law claims. The “conflict” preemption provision

in Section 514 of ERISA, 29 U.S.C. § 1144(a), requires a

different analysis and “knocks out any effort to use state law”


4 Dominick’s also cites McDonald v. Household Intern., Inc., 425
F.3d 424, 427-27 (7th Cir. 2005), but that case squarely favors
the Fund. In McDonald, the court quoted the Shaw standard for
determining whether a state claim “relates to” an employee
benefit plan. As noted above, that standard is clearly satisfied
based on Dominick’s allegations.
                               13
to obtain benefits under an ERISA-regulated plan. Pohl v.

National Benefits Consultants, Inc., 956 F.2d 126, 127 (7th Cir.

1992). Dominick’s state claims are just such an effort.5

     Dominick’s professes bafflement that its claims may be at

once preempted by ERISA and non-actionable under Section

502(a)(10). But as the Seventh Circuit explained in Pohl, “[o]ne

of ERISA’s purposes is to protect the financial integrity of the

pension and welfare plans by confining benefits to the terms of

the plans as written.” Id. at 128. That purpose “would be

thwarted” by allowing state law claims for recovery under plan

documents in excess of the written terms of the plan. “The fact

that ERISA does not provide a substitute remedy reflects not a

senseless gap,” but rather “the policy of the statute, [which]

requires preemption and the denial of a remedy.” Id. (original

emphasis). At all events, Dominick’s evidently is not wholly

without a remedy, as it points out that “the parties have been

actively disputing this and related matters since 2014,” when

Dominick’s “commenced arbitration to challenge the Fund’s

withdrawal liability assessment.” Dkt. No. 24 at 14.


5 To be fair, the Fund also conflates the two doctrines. Although
the captions of the Fund’s preemption arguments state that
Counts II and III are “pre-empted by ERISA § 514(a),” the
substance of its argument raises both conflict preemption and
complete preemption under Davila. Because Dominick’s has
forfeited any response to the Fund’s meritorious Section 514
preemption argument, I need not reach the issue of complete
preemption.
                               14
     Although ERISA preemption mandates dismissal of Dominick’s

state law claims, I note that Dominick’s breach of contract

claim fails for the independent reason that it is not supported

by the complaint’s allegations or attached materials. The most

salient flaw in the contracts claim is that Dominick’s has not

identified any contract containing either the rights it asserts

or the obligations it seeks to enforce. As noted above,

Dominick’s alleges that the Fund

     agreed to accept Voluntary Payments from Dominick’s
     pursuant to the terms and conditions set forth in the
     Collective Bargaining Agreements, and as reflected in
     the Resolutions and Rehabilitation Plan. Pursuant to
     that agreement, the Fund is obligated to offset future
     payments required to be made to the Fund by
     Dominick’s, or otherwise reimburse Dominick’s.

Cmplt. at ¶ 28 (emphasis added). Dominick’s theory, it appears,

is that the CBAs, the Resolutions, and the Rehabilitation Plan

collectively embody the parties’ “agreement” that the Fund would

credit or refund any portion of the Voluntary Payments that

exceeded its contribution obligations. Yet, neither the

Resolutions nor the Rehabilitation Plan contains the hallmarks

of an “agreement” between the parties, and neither can

reasonably be read as imposing on the Fund the obligations

Dominick’s seeks to enforce. Meanwhile, despite attaching,

quoting from, and referencing the CBAs extensively in its

complaint, in its response brief Dominick’s disavows any

reliance on the CBAs to support its claims. See Dkt. 24 at 12

                               15
(“Dominick’s is not alleging a violation of the CBAs)” and n. 12

(“[t]he references to the [Voluntary Payments] in the CBAs are

superfluous and put the parties in no different position than

they would be in if the CBAs contained no such references.”).

                               IV.

     For the foregoing reasons, the Fund’s motion to dismiss is

granted.

                                     ENTER ORDER:




                              _____________________________
                                     Elaine E. Bucklo
                               United States District Judge


Dated: June 6, 2019




                               16
